Case 4:19-cv-00044-BMM Document 48 Filed 10/15/19 Page 1of5

William W. Mercer OCT 15 2019
Brianne McClafferty c
HOLLAND & HART LLP Distnct OF Meets

Billings Division

401 North 31st Street, Suite 1500
Billings, MT 59101

Phone: (406) 252-2166
wwmercer@hollandhart.com
bemeclafferty@hollandhart.com

Deidre G. Duncan (D.C. Bar No. 461548) (pro hac vice pending)
Karma B. Brown (D.C. Bar No. 479774) (pro hac vice pending)
Hunton Andrews Kurth LLP

2200 Pennsylvania Avenue, NW

Washington, DC 20037-1701

Phone: (202) 955-1500

dduncan@huntonAK.com

kbbrown@huntonAK.com

Counsel for Defendant-Intervenors American Gas
Association, American Petroleum Institute,
Association of Oil Pipe Lines, Interstate Natural
Gas Association of America, and National Rural
Electric Cooperative Association

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE Case No. 4:19-cv-00044-GF-BMM
COUNCIL, et al.,

MOTION BY AMERICAN GAS
Plaintiffs, ASSOCIATION, AMERICAN
PETROLEUM INSTITUTE,
V. ASSOCIATION OF OIL PIPE LINES,
INTERSTATE NATURAL GAS
U.S. ARMY CORPS OF ASSOCIATION OF AMERICA, AND
ENGINEERS, et al., NATIONAL RURAL ELECTRIC

COOPERATIVE ASSOCIATION TO
Defendants, INTERVENE AS DEFENDANTS

 
Case 4:19-cv-00044-BMM Document 48 Filed 10/15/19 Page 2 of 5

TRANSCANADA KEYSTONE
PIPELINE, LP, et al.,

Defendant-Intervenors.

 

The American Gas Association, American Petroleum Institute, Association
of Oil Pipe Lines, Interstate Natural Gas Association of America, and National
Rural Electric Cooperative Association (collectively, the “NWP 12 Coalition”)
respectfully move for leave to intervene as of right under Rule 24(a)(2) of the
Federal Rules of Civil Procedure. Alternatively, the NWP 12 Coalition moves to
intervene permissively under Rule 24(b)(1)(B) of the Federal Rules of Civil
Procedure.

Attached as Exhibit 1 is NWP 12 Coalition’s Answer, which is required as
part of this motion by Local Rule 24.1(b)(1)(C).

Consistent with Local Rule 7.1(c)(1), counsel has contacted the other parties.
Plaintiffs stated that they oppose the motion. Federal Defendants do not oppose
the motion for permissive intervention. Defendant-Intervenors TC Energy and

State of Montana consent to the motion.
Case 4:19-cv-00044-BMM Document 48 Filed 10/15/19 Page 3 of 5

Date: October 15, 2019.

Respectfully submitted,

Dens

 

Brianne C. McClafferty

William W. Mercer

Holland & Hart LLP

401 North 31st Street, Suite 1500

Billings, MT 59101

Phone: (406) 252-2166

Email: wwmercer(@hollandhart.com
bemceclafferty(@hollandhart.com

Deidre G. Duncan (D.C. Bar No. 461548)
Karma B. Brown (D.C. Bar No. 479774)
Hunton Andrews Kurth LLP

2200 Pennsylvania Avenue, NW
Washington, DC 20037-1701

(202) 955-1500
dduncan@huntonAK.com
kbbrown@huntonAK.com

Pro Hac Vice Applications Pending

Counsel for American Gas Association,
American Petroleum Institute, Association
of Oil Pipe Lines, Interstate Natural Gas
Association of America, and National Rural
Electric Cooperative Association
Case 4:19-cv-00044-BMM Document 48 Filed 10/15/19 Page 4of 5

CERTIFICATE OF SERVICE

I hereby certify that I caused a true and correct copy of the foregoing to be

mailed, first class postage paid, on this 15th day of October, 2019, to the

following:

Timothy M. Bechtold
Bechtold Law Firm

P.O. Box 7051

Missoula, MT 59807-7051

Amy R. Atwood

Center for Biological Diversity
Portland

P.O. Box 11374

Portland, OR 97211-0374

Eric E. Huber

Sierra Club

Environmental Law Program
1650 38th Street, Suite 102W
Boulder, CO 80301

Jared Michael Margolis

Center for Biological Diversity
2852 Willamette Street, Suite 171
Eugene, OR 97405

Kristofor R. Swanson

U.S. Department of Justice
Environmental Enforcement
P.O. Box 7611

Ben Franklin Station
Washington, DC 20044-7611

Cecilia D. Segal

Natural Resources Defense Council
San Francisco

111 Sutter Street, Floor 21

San Francisco, CA 94104

Douglas P. Hayes

Sierra Club

1650 38th Street, Suite 102W
Boulder, CO 80301

Jaclyn H. Prange

Natural Resources Defense Council
San Francisco

111 Sutter Street, Floor 21

San Francisco, CA 94104

Benjamin James Grillot

U.S. Department of Justice
Environmental & Natural Resources
Division-NRS

P.O. Box 7611

Washington, DC 20044-7611

Bridget K. McNeil

U.S. Department of Justice
999 18th Street, Suite 370
Denver, CO 80202
Case 4:19-cv-00044-BMM Document 48 Filed 10/15/19 Page 5 of 5

Mark Steger Smith

U.S. Attorney’s Office
Billings

2601 Second Avenue North
Suite 3200

Billings, MT 59101

Jeffrey M. Roth

Crowley Fleck PLLP

Missoula

305 South 4th Street East, Suite 100
P.O. Box 7099

Missoula, MT 59807

Peter R. Steenland
Sidley Austin LLP
Washington, DC

1501 K Street, NW
Washington, DC 20005

Robert Thomas Cameron
Montana Attorney General
215 North Sanders

P.O. Box 201401

Helena, MT £9620-1401

Jeremiah R. Langston

Montana Public Service Commission
1701 Prospect

P.O. Box 202601

Helena, MT 59601

13690035_v1

Jeffery J. Oven

Crowley Fleck PLLP

Billings

490 North 31st Street, Suite 500
P.O. Box 2529

Billings, MT 59103-2529

Mark L. Stermitz

Crowley Fleck PLLP

Billings

490 North 31st Street, Suite 500
P.O. Box 2529

Billings, MT 59103-2529

Peter Christopher Whitfield
Sidley Austin LLP
Washington, DC

1501 K Street, NW
Washington, DC 20005

Timothy C. Fox

Montana Attorney General
215 North Sanders

P.O. Box 201401

Helena, MT 59620-1401

ra he

 
